Citation Nr: 0614199	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  02-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for bladder and kidney infections and 
spasms based on additional disability due to treatment at a 
Department of Veterans Affairs (VA) facility in October 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for bladder and kidney infections with spasms on a 
secondary basis.  When this case was previously before the 
Board in October 2003, the issue was recharacterized as 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for bladder and kidney infections with spasms as secondary to 
residuals of a small piece of kidney removed in a liver 
biopsy due to VA treatment.  The Board remanded the claim to 
ensure due process and to obtain additional evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the hearing before a Veterans Law Judge in August 
2002, the veteran asserted that following the liver biopsy in 
October 1996, he experienced blood in his urine, was given a 
catheter and developed a bladder infection.  He testified 
that he has had continuous problems since then, and that they 
are all related to the liver biopsy.  He argues that the 
infections and spasms are due to the treatment he received at 
the VA in October 1996.  While a May 2002 statement of the 
case apprised the veteran of the provisions of 38 U.S.C.A. 
§ 1151 that govern such claims, there is no indication that 
the veteran has received a VCAA notice letter which outlines 
the information and evidence need to substantiate his claim 
for compensation benefits pursuant to 38 U.S.C.A. § 1151.  It 
is observed that an April 2004 RO letter is insufficient in 
this regard.  Further, the Board observes that the RO has 
essentially adjudicated the claim solely on a secondary 
basis, and has not addressed the questions pertinent to a 
claim under 38 U.S.C.A. § 1151.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, including which evidence, if any, 
the appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim.

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for bladder and kidney 
infections and spasms based on additional disability due to 
treatment at a Department of Veterans Affairs (VA) facility 
in October 1996.

Additionally, the record reflects that a VA examiner's 
impression in July 2004 included that the veteran should be 
evaluated by a urologist.  While a urologist provided an 
opinion with regard to the issue on appeal in a January 2006 
statement, the record does not reflect that the veteran has 
been afforded a clinical examination by a urologist with 
regard to the issue on appeal.  Further, in the January 2006 
urologist's statement, it was indicated that the veteran had 
an appointment to be seen in March 2006.  A report of such 
clinical assessment is not of record.

Accordingly, the case is REMANDED for the following action:

1. The appellant must be provided notice 
of what specific information and/or 
specific medical or lay evidence is 
necessary to substantiate his claim for 
compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for bladder and 
kidney infections and spasms.  The notice 
should include an explanation that a 
disability rating and an effective date 
will be assigned in the event of award of 
the benefits sought, as outlined by the 
Court in Dingess.

2.  Obtain all reports of VA treatment of 
the veteran for the disability at issue 
since August 2004, to include a scheduled 
appointment with John C. Wade, M.D., a 
urologist, on March 16, 2006. 

3.  The veteran should be afforded a VA 
urological examination to determine the 
nature and etiology of any bladder and 
kidney infections and spasms.  The 
examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not that additional 
disability manifested by bladder and 
kidney infections and spasms resulted from 
the liver biopsy in October 1996; was 
there carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA in furnishing the treatment; and 
was any such additional disability, if 
present, due to an event not reasonably 
forseeable.  The rationale for all 
opinions expressed should be set forth.  
All necessary tests should be performed.  
The claims folder should be made available 
to the examiner in conjunction with the 
examination.

4.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

